
	

114 SRES 220 ATS: Commemorating the 50th anniversary of the Medora Musical.
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 220
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Ms. Heitkamp (for herself and Mr. Hoeven) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the Medora Musical.
	
	
 Whereas the Medora Musical, a nationally renowned musical production of Western American patriotism, held its first production on July 1, 1965, alongside what is now the Theodore Roosevelt National Park;
 Whereas more than 3,500,000 guests have experienced the incredible tribute in the Medora Musical to Theodore Roosevelt and his life in the North Dakota Badlands;
 Whereas the Burning Hills Amphitheater, which is home to the Medora Musical and overlooks the Little Missouri River Valley, seats as many as 2,900 guests each night and features the Burning Hills Singers, the Coal Diggers Band, and various comedy and variety acts;
 Whereas thousands of performers audition to join the professional team of the Medora Musical and work alongside 300 annual employees representing 20 or more countries and more than 500 volunteers to create one of the finest attractions in North Dakota;
 Whereas each summer, the Medora Musical runs an impressive season with a 2 hour show every night for 94 consecutive days;
 Whereas the Theodore Roosevelt Medora Foundation, established in 1986 by philanthropist and entrepreneur Harold Schafer, has played a profound role in promoting North Dakota tourism and bringing families of all generations together;
 Whereas the city of Medora, North Dakota, home to the Medora Musical and gateway to the Theodore Roosevelt National Park, hosts more than 250,000 visitors each year, and more than 600,000 tourists from around the world visit the park each year;
 Whereas the Theodore Roosevelt Medora Foundation, which has invested more than $30,000,000 in Medora, North Dakota, raised more than $36,000,000 in donations from more than 3,700 contributors to preserve the history of Medora, North Dakota, and the values of President Theodore Roosevelt;
 Whereas President Theodore Roosevelt, following his time in the Badlands near Medora, North Dakota, likened the wondrous appeal of the Badlands to a one-of-a-kind beauty found nowhere else in the world;
 Whereas President Theodore Roosevelt often said he would not have been President had it not been for his experiences in North Dakota, and many of those experiences are preserved today through the Medora Musical, Theodore Roosevelt National Park, and the Theodore Roosevelt Medora Foundation; and
 Whereas, on July 1, 2015, the Medora Musical celebrates its 50th anniversary: Now, therefore, be it   That the Senate—
 (1)congratulates the Medora Musical on its 50th anniversary; (2)recognizes the remarkable talents and achievements of the many cast and crew members and volunteers of the Medora Musical who embody the true spirit of the patriotism and stewardship of the United States; and
 (3)acknowledges the contributions of the Theodore Roosevelt Medora Foundation to preserving the life and legacy of President Theodore Roosevelt.
			
